DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2019, 09/08/2021, 10/20/2021, and 03/10/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 9-16 have been examined.
	Claims 1-8 have been cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13-16 is/are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. In claim 13 discloses “…determining a difference between the target speeds for the left-hand wheel of the steerable wheels and for the right-hand wheel of the steerable wheels and the actual speeds of the steerable wheels and calculating drive torques for the steerable wheels in order to minimize the difference.” ,these step of determining is not integrated into the limiting as other determining steps are integrated into the limiting the target speed, in short its missing controlling, and its missing the controlling step. By adding controlling the drive torques for the steerable wheels can overcome current rejection. Appropriate correction required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “…the front wheels by means of the accelerator pedal angle,…" (claims 13), "…the slip-limited speed is implemented by means of a pre-defined maximum…" (claims 14).
It is unclear whether the ““…the front wheels by means of the accelerator pedal angle,…" (claims 13), "…the slip-limited speed is implemented by means of a pre-defined maximum…" (claims 14) are structures, hardware, firmware, or software, published specification paragraph 28-30 recite the following: “…the position of the accelerator pedal 16 of the motor vehicle, preferably the accelerator pedal angle α.sub.ped, is transmitted to the drive controller 11 by means of a further signal line…”, and “…the maximum permitted longitudinal slip Is…”, but however the published specification is silent on whether the claimed “…the front wheels by means of the accelerator pedal angle,…" (claims 13), "…the slip-limited speed is implemented by means of a pre-defined maximum…" (claims 14) for implementing the method as claimed in claim 13 and 14 are structures, hardware, firmware, or software.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The reason for indicating allowable subject matter over the prior art of record Lapis (US20200339099A1) is based on the combination of claims 13-16. Additionally, the indication of allowable subject matter is dependent upon amendments to overcome the above 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection(s).
In regards to claim 13, Lapis either individually or in combination with other prior art fails to teach or render obvious measuring an accelerator pedal angle, a rotational angle of a steering shaft and actual speeds of the steerable wheels, determining a target average speed of the front wheels by means of the accelerator pedal angle, determining a differential speed of the front wheels on the basis of the rotational angle of the steering shaft, determining a target speed for a left-hand wheel of the steerable wheels and a target speed for a right-hand wheel of the steerable wheels on the basis of the target average speed of the front wheels and the differential speed of the front wheels, limiting the target speed for the left-hand wheel of the steerable wheels and the target speed for the right-hand wheel of the steerable wheels to a slip-limited speed, and determining a difference between the target speeds for the left-hand wheel of the steerable wheels and for the right-hand wheel of the steerable wheels and the actual speeds of the steerable wheels and calculating drive torques for the steerable wheels in order to minimize the difference.
The reason to allowance of the claims 9-12 over prior art of record are based on the applicant’s closet prior art of record Lapis (US20200339099A1).
Lapis discloses preventing roll-over of a motor vehicle in the event of a transverse load change. The motor vehicle has an individual-wheel drive designed to drive a wheel that is loaded by the transverse load change independently of the at least one other wheel of the motor vehicle. One methods includes identifying a critical state of the motor vehicle in the event of a transverse load change, applying a drive torque by the individual-wheel drive to the motor vehicle wheel that is loaded by the transverse load change such that the wheel that is loaded by the transverse load change is caused to slip, and steering the motor vehicle wheel that is loaded by the transverse load change in the direction of the direction of travel such that a roll-over of the motor vehicle can be prevented
In regards to claim 9, Lapis either individually or in combination with other prior art fails to teach or render obvious a steering shaft, two steerable wheels comprising a left-hand wheel and a right-hand wheel, a single wheel drive that individually drives wheel drives which are associated with the steerable wheels, and a drive controller comprising a controller which determines a target speed for the left- hand wheel and a target speed for the right-hand wheel in accordance with an accelerator pedal angle and a rotational angle of the steering shaft, and which limits said target speeds to a slip-limited speed, wherein the drive controller individually drives the wheel drives such that the difference between the target speed and the actual speed for each steerable wheel is minimal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/               Primary Examiner, Art Unit 3662